              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 1 of 19



 1                                                     The Honorable BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10    AMEENJOHN STANIKZY,
11
                                                       NO. 2:20-CV-00118 BJR
                           Plaintiff,
12                                                     UNOPPOSED LCR 7(d)(1) MOTION FOR
      v.                                               SETTLEMENT CLASS CERTIFICATION
13
                                                       AND MOTION FOR PRELIMINARY
14    PROGRESSIVE DIRECT INSURANCE                     APPROVAL OF CLASS ACTION
      COMPANY,                                         SETTLEMENT.
15

16                         Defendant.                  Noting Date: September 7, 2021

17

18

19
                                  I. MOTION/RELIEF REQUESTED

20          Plaintiffs Ameenjohn Stanikzy, Niklas Steidl, and Jon Mackay, on behalf of themselves

21   and the proposed Settlement Class, respectfully moves the Court for entry of a proposed
22
     Settlement Class Certification and Preliminary Approval Order which:
23
            1)     Grants certification of the above-entitled matter as a settlement Class;
24

25
            2)     Grant preliminary approval of the Settlement Agreement (“Settlement”)
                   between Plaintiffs Progressive Direct Insurance Company (“Progressive”)
26                 (filed at Dkt#65-1 hereto)

27          3)     Approve and direct implementation of the proposed notice plan and
28
                   dissemination of an approved mailed notice; and


     UNOPPOSED MOTION FOR PRELIMINARY                                                Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 1                                STEPHEN M. HANSEN, P.S.
                                                                               1821 Dock Street, Suite 103
                                                                               Tacoma Washington 98402
                                                                           (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 2 of 19



 1          4)      Schedule a final fairness hearing.
 2
            The motion is unopposed and as such is filed under LCR 7(d)(1). Plaintiffs expressly
 3
     note that the requested settlement class certification is solely for settlement purposes; Progressive
 4
     in no way concedes the certifiability of a litigation class in this matter.
 5

 6          THIS MOTION is submitted pursuant to FRCP 23, the procedure and criteria for

 7   preliminary approval as stated in the Manual for Complex Litigation – Fourth (Federal Judicial
 8
     Center 2004) (hereinafter the “Manual”) § 21.6, and the legal rules laid out in In re Hyundai &
 9
     Kia Fuel Econ. Litig., 926 F.3d 539, 556 (9th Cir. 2019) (en banc) (“In Re Hyundai”). The
10
     Settlement Agreement (“Settlement”), proposed form of notice (“Notice”), and claim form
11

12   accompany this Motion. (Dkt#65-1).

13                         II. OVERVIEW OF THE SETTLEMENT TERMS
14
            The proposed settlement class – other than the respective time frame of claims covered
15
     (the settlement is capped at claims having accrued by July 11, 2021, which is the date that
16
     Progressive ceased taking a “projected sold adjustment” deduction in Washington State on
17

18   Mitchell estimates) - is identical to that earlier proposed in Plaintiffs’ Motion for Class

19   Certification (see Dkt#37 at 1-2) and is:
20
            All Progressive insureds with Washington first party personal line policies issued
21          in Washington State, who received compensation for the total loss of their own
            vehicles under their First Party (Comprehensive, Collision, and UIM) coverages,
22          and who received a total loss valuation from Mitchell based upon the value of
            comparable vehicles which took a deduction for a “Projected Sold Adjustment.”
23

24          Excluded from the Class would be (a) the assigned Judge, the Judge's staff and
            family, and Progressive employees, (b) claims for accidents with dates of loss
25          occurring before January 24, 2014, (c) claims on “non-owned” (borrowed or
            rented) vehicles; (d) claims where the insured submitted written evidence
26
            supporting a different valuation, and the amount of that different valuation
27          submitted by the insured was paid by Progressive or valuation paid was
            determined using the appraisal clause.
28


     UNOPPOSED MOTION FOR PRELIMINARY                                                   Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 2                                   STEPHEN M. HANSEN, P.S.
                                                                                  1821 Dock Street, Suite 103
                                                                                  Tacoma Washington 98402
                                                                              (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 3 of 19



 1          The Proposed Settlement is the result of extensive work by the parties, and a case that
 2
     was substantially advanced at the time of resolution. The parties have proceeded through Rule
 3
     12 motions, completed Class Certification fact discovery, and respectively have filed their
 4
     Motion for Class Certification and Progressive’s Oppositions thereto. As part of this discovery
 5

 6   Progressive had identified the (slightly overinclusive) class size, and via sampling 60 random

 7   claims Plaintiffs were able to determine, how overinclusive the class size was, and the average
 8
     amounts that had been deduced for “projected sold adjustment” on Mitchell Market Survey
 9
     Reports, when the deduction was taken.
10
            Thereafter, the parties conducted a zoom mediation with the Honorable Bruce Hilyer
11

12   (Ret.). With Judge Hilyer’s assistance, they reached agreement on key terms, and only then

13   discussed secondary issues such as fees, resulting in the Settlement now being presented for
14
     Preliminary Approval.
15
            Because the settlement class period ends at July 11, 2021, and a (slightly over-inclusive)
16
     class list has been generated by Progressive, and because Plaintiffs sampled sixty (60) randomly
17

18   selected claims produced in discovery in this matter, which allowed them to determine how over-

19   inclusive the list was and the average deduction for “projected sold adjustment”, the agreed
20
     settlement fund in this matter available to pay claims of Class Members (approximately
21
     $19,228,696.06) reflects a reasonable estimate of the amounts not paid by Progressive due to the
22
     use of a “projected sold adjustment” in valuing total loss vehicles. 1 Progressive agrees to the use
23

24   of this estimate for purposes of settlement, but reserves all rights and arguments as to whether

25

26

27
     1
      This settlement amounts are based upon 93.33% of the claims on the Class List being within the
28   Settlement Class and the average deduction for PSA being 7.4% of the market value of the
     vehicle otherwise being determined on the Mitchell “Market Survey Report.”
     UNOPPOSED MOTION FOR PRELIMINARY                                                 Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 3                                 STEPHEN M. HANSEN, P.S.
                                                                                1821 Dock Street, Suite 103
                                                                                Tacoma Washington 98402
                                                                            (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 4 of 19



 1   such an estimate could be the appropriate basis of damages in the event of litigation.
 2
            Over 22,000 claims potentially fall within the proposed Class and will be provided notice
 3
     and a claims form. The parties propose that notice and color contrasting pre-populated claims
 4
     forms will be mailed first class to members of the Settlement Class within 60 days of preliminary
 5

 6   approval (Dkt#65-2; Settlement ¶45). For those notices that are returned as undeliverable, notice

 7   will either be re-mailed to those with return addresses or will be e-mailed to those without a
 8
     return address where Progressive has provided an e-mail. The website will include key
 9
     documents, allow for the submission of claims electronically, and will contain updates on the
10
     progress of the Settlement Process.
11

12          The agreed claims period is 100 days (Settlement ¶4, 34) with claims being submittable

13   either on the personalized pre-printed claims form provided with the notice, or electronically on
14
     the Settlement website. The claims form is simple, asking three “Y/N” questions to obtain
15
     information that Class Members are likely to have or have known, while providing an option of
16
     answering “I don’t know”, which will not be used against them under the Settlement Agreement.
17

18   This information will assist Progressive in determining any claims that fall outside of the

19   Settlement Class or are otherwise not eligible for payment. Those who submit timely valid
20
     claims will be paid 7.4% of the Mitchell Market value of their vehicle, minus a pro-rata
21
     deduction for costs and fees.2
22

23

24
     2
25     Under the Settlement, consistent with Plaintiffs’ theory of liability, to the extend that
     Progressive can show that it paid MORE than the value shown on the Mitchell Report, it may
26   reduce these payments, or if the valuation Progressive paid is more than the Mitchell Value with
27   the “projected sold adjustment” added back in, the claimant would not be entitled to a payment
     for the “projected sold adjustment”. The parties anticipate that these situations, if they exists,
28   will be rare, with no examples of them existing in the random sample of sixty claims reviewed
     by the Parties.
     UNOPPOSED MOTION FOR PRELIMINARY                                                 Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 4                                 STEPHEN M. HANSEN, P.S.
                                                                                1821 Dock Street, Suite 103
                                                                                Tacoma Washington 98402
                                                                            (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 5 of 19



 1          Under the Settlement, Class Counsel can request a common benefit fee of up to 26% of
 2
     the common fund, costs of $24,366, and a class representative bonus of $10,000 for each of the
 3
     proposed Class Representatives. (Settlement ¶51). These terms were only discussed thought the
 4
     mediator, Judge Hilyer, and then only after all other key terms were agreed. The settlement
 5

 6   terms, recovery, and claims process is similar to those in prior total loss settlements in

 7   Washington addressing similar claims practices.3
 8
            The parties Settlement proposes an opt-out and objection deadline of two weeks (14
 9
     days) before the final approval hearing date, with the final approval hearing being set roughly 60
10
     days after notice is mailed.   This provides a roughly 45 day opt-out/objection period. As such,
11

12   if preliminary approval is granted, the final approval hearing would be set on or after seventeen

13   (17) weeks after the date of preliminary approval.4 The parties note that while the proposed
14
     notice (Dkt#65-2) is drafted with the final approval hearing location as the Seattle Courthouse,
15
     that can be changed to either Washington DC where this Court sits, or can be scheduled to occur
16
     remotely, either in the notice itself, or by changing the location and posting the change on the
17

18   Settlement website.

19                            III. RELEVANT PROCEDURAL HISTORY
20
            This matter was filed on January 24, 2020 asserting claims against Progressive for breach
21
     of contract and violations of the Washington Consumer Protection Act, WAC 284-30-391, RCW
22
     19.86 et seq. On February 3, 2020, Plaintiff Stanikzy filed an Amended Class Action Complaint
23

24

25

26   3
       E.g. Stier v. PEMCO Mut. Ins. Co., No. 18-2-08153-5 (Pierce County Wa. Sup. Ct., April 7,
     2021) (granting final approval); Tereshchenko v. AmFam, No. 19-2-07123-6 (Pierce County Wa.
27
     Sup. Ct, February 6, 2021) (granting final approval).
     4
28     Seventeen weeks is 60 days (for mailing) + 45 days (opt-out/objections) + 14 days to the final
     approval hearing.
     UNOPPOSED MOTION FOR PRELIMINARY                                                  Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 5                                  STEPHEN M. HANSEN, P.S.
                                                                                 1821 Dock Street, Suite 103
                                                                                 Tacoma Washington 98402
                                                                             (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 6 of 19



 1   (the “Complaint”), served upon Defendant, which is the operative Complaint in this Action.
 2
     Progressive moved to dismiss, and compel appraisal, which was rejected by this Court on May
 3
     29, 2020 (Dkt#30).
 4
            Subsequently, Plaintiff conducted substantial discovery of Progressive, including the
 5

 6   production of a class list, sample of sixty (60) claims, depositions of Progressive witnesses, and

 7   the production of documents and interrogatory answers. Based upon this material, Plaintiffs
 8
     moved for Class Certification on September 11, 2020. (Dkt#37, 38). Progressive deposed Mr.
 9
     Stanikzy, and Plaintiff’s expert, and served discovery on Plaintiffs.
10
            On November 30, 2020 Plaintiffs moved (Dkt#47) to amend their Motion for Class
11

12   Certification to added Mr. Niklas Steidl and Jon Mackay as additional Class representatives.

13   This motion was granted on January 4, 2021 (Dkt#49), and Progressive then deposed Mr. Steidl
14
     and Mr. Mackay.
15
            Progressive subsequently filed a comprehensive Opposition to Class Certification on
16
     April 26, 2021. (Dkt#58, 59, 60). After this filing, the parties agreed to mediate the matter,
17

18   agreeing on Judge Hilyer as the mediator. After the mediation, and the key terms being reduced

19   to writing, the parties filed a notice of Settlement with this Court on May 18, 2021 (Dkt#62) and
20
     proceeded to draft the Settlement Documents. An update on the status of preparing the
21
     settlement documents was filed on July 30, 2021 (Dkt#64).
22
                                    IV. THE APPROVAL PROCESS
23

24          Approval of a class action settlement involves a two-step process. The first step in a case

25   like this which has not already been certified by the Court for litigation as a Class (where a
26
     sufficient showing is made) is for the Court to grant settlement class certification and preliminary
27
     approval of the settlement which allows notice of the proposed settlement (and claims forms) to
28


     UNOPPOSED MOTION FOR PRELIMINARY                                                  Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 6                                  STEPHEN M. HANSEN, P.S.
                                                                                 1821 Dock Street, Suite 103
                                                                                 Tacoma Washington 98402
                                                                             (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 7 of 19



 1   be sent to class members. In re Hyundai, 926 F.3d at 5545. The second step is for the Court to
 2
     then consider the response of the Class to the settlement and notice, as well as the request for
 3
     fees, costs, and incentive awards, at the time of final approval. Id. at 555, Manual § 21.61
 4
            There is a “strong judicial policy that favors settlements, particularly where complex
 5

 6   class action litigation is concerned” In re Hyundai, 926 F.3d at 556 (quoting Allen v. Bedolla,

 7   787 F.3d 1218, 1223 (9th Cir. 2015) (quoting In re Syncor ERISA Litig., 516 F.3d 1095, 1101
 8
     (9th Cir. 2008)).
 9
            Neither formal notice nor a hearing is required at the preliminary approval/provisional
10
     class certification stage: the Court may grant such relief upon an informal application by the
11

12   settling parties and may conduct any necessary hearing in court or in chambers, at the Court’s

13   discretion. Manual § 21.61. As such, the parties have submitted this Motion under LR 7(d)(1)
14
     and have set the dates in the Proposed Order to run from the date the proposed order is signed
15
     with a final approval date to be filled in by this Court for a date on or after 17 weeks after the
16
     date the proposed order is signed.
17

18                             V. THE MOTION SHOULD BE GRANTED

19       A. Conditional Certification of the Settlement Class Should be Granted.
20
            As noted above, on file with this Court (Dkt# 37, 38, 39) is a comprehensive submission
21
     showing by Plaintiffs as to how certification is appropriate, and settlement class certification is
22

23

24

25

26

27
     5
      The purpose of this Court’s preliminary evaluation is to determine whether 1) the Settlement
     falls within the “range of reasonableness;” and 2) as a result, whether notice to the Potential
28   Class Members of the terms and conditions of the Settlement and the scheduling of a Final
     Settlement Hearing is worthwhile. Newberg § 11.25 at 11-36, 11-37
     UNOPPOSED MOTION FOR PRELIMINARY                                                   Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 7                                   STEPHEN M. HANSEN, P.S.
                                                                                  1821 Dock Street, Suite 103
                                                                                  Tacoma Washington 98402
                                                                              (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 8 of 19



 1   particularly appropriate here given the relevant legal standard.6
 2
            "The criteria for class certification are applied differently in litigation classes and
 3
     settlement classes." In re Hyundai., 926 F.3d at 556. In considering a litigation class, the court
 4
     "must be concerned with manageability at trial," whereas in considering a settlement class, "such
 5

 6   manageability is not a concern . . . [because], by definition, there will be no trial." Id. at 556-57.

 7   (Italics added). "[I]n deciding whether to certify a settlement class, a district court must give
 8
     heightened attention to the definition of the class or subclasses." Id. at 557. Here, notably there
 9
     are no sub-classes, and every single insured is treated identically under the settlement, with the
10
     Settlement being similar in material respects to prior total loss settlements.
11

12          In re Hyundai involved a nationwide claims-made settlement with a 23% claims rate

13   prior to final approval. Id. at 555. The en banc ruling notes that the requirement of “heightened
14
     attention” to the settlement class definition arises because “a court asked to certify a settlement
15
     class will lack the opportunity, present when a case is litigated, to adjust the class, informed by
16
     the proceedings as they unfold” id. at 557 (quoting Amchem Prods., Inc. v. Windsor, 521 U.S.
17

18   591, 620 (1997)) as a result of the fact that in the “usual case” the settlement is reached “without

19   the benefit of adversarial investigation.” Id.; (citing Hanlon v. Chrysler Corp., 150 F.3d 1011,
20
     1021 (9th Cir. 1998). As such,
21
            the aspects of Rule 23(a) and (b) that are important to certifying a settlement class
22          are “those designed to protect absentees by blocking unwarranted or overbroad
            class definitions.” [Amchem, 521 U.S. at 620]. The focus is “on whether a
23
            proposed class has sufficient unity so that absent members can fairly be bound by
24          decisions of class representatives.” Id. at 621

25

26

27
     6
      Plaintiffs note that under the Settlement Progressive’s agreement to settlement certification only
28   extends if the settlement is finally approved and completed, any settlement certification would be
     null and void in the event the settlement is not completed. (See Settlement ¶53-57, 71-74).
     UNOPPOSED MOTION FOR PRELIMINARY                                                   Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 8                                   STEPHEN M. HANSEN, P.S.
                                                                                  1821 Dock Street, Suite 103
                                                                                  Tacoma Washington 98402
                                                                              (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 9 of 19



 1   In re Hyundai., 926 F.3d at 558.
 2
            Here, the proposed settlement class definition at issue, and the underlying facts
 3
     supporting it, are well developed, and have been tested repeatedly by multiple courts, most
 4
     recently with a similar class definition being certified by Judge Pechman as to the similar taking
 5

 6   by State Farm of an “ask-to-sold” deduction on total losses in Washington. See Kelley v. State

 7   Farm Mut. Auto Ins. Co., No. C20-454-MJP, Dkt#136 (W.D. Wa July 1, 2021) (Order Certifying
 8
     Class). As such, the concerns pertaining to the absence of “adversarial investigation” –
 9
     particularly given the extensive discovery and then filing of a motion for class certification - do
10
     not present themselves in any respect in this case. This is a case where no class definition
11

12   problems exist, and settlement class certification is appropriate. See In re Hyundai., 926 F.3d at

13   559 (noting that there were no conflicts between current and future claimants to the limited fund
14
     as in Amchem, and as such settlement certification was appropriate).
15
            Because each of the Rule 23(a) and 23(b) requirements have been shown in Plaintiff’s
16
     earlier submission, and in light of the standard applicable to settlement certification, Settlement
17

18   certification should be granted.7

19       B. Preliminary Approval Should Be Granted.
20
            At the preliminary approval stage, a court "must make a preliminary determination on the
21
     fairness, reasonableness, and adequacy of the settlement terms [under Rule 23(e)(2)] and must
22
     direct the preparation of notice of the certification, proposed settlement, and date of the final
23

24   fairness hearing." Manual § 21.632. In making this latter determination, a court's role is to

25

26

27
     7
      Plaintiffs note that differences in the amounts of damages, the amounts of which are the only
28   thing that will vary between Settlement Class Members, do not defeat predominance in a
     settlement context. In re Hyundai., 926 F.3d at 560-561.
     UNOPPOSED MOTION FOR PRELIMINARY                                                  Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 9                                  STEPHEN M. HANSEN, P.S.
                                                                                 1821 Dock Street, Suite 103
                                                                                 Tacoma Washington 98402
                                                                             (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 10 of 19



 1   ensure that the proposed settlement falls within the "range of reasonableness" under Rule
 2
     23(e)(2) such that proceeding with notice to class members and a formal fairness hearing would
 3
     be worthwhile. 4 Newberg on Class Actions § 11:26 (4th ed. 2002).
 4
             In making its preliminary determination, the court “consider[s] the overall fairness of ‘the
 5

 6   settlement taken as a whole, rather than the individual component parts,’ because ‘[n]either the

 7   district court nor this court ha[s] the ability to `delete, modify or substitute certain provisions.'"
 8
     In re Hyundai., 926 F.3d at 569 [quoting, 150 F.3d at 1026] and looks to those of the familiar
 9
     factors which apply:
10
             [T]he strength of the plaintiffs' case; the risk, expense, complexity, and likely
11
             duration of further litigation; the risk of maintaining class action status throughout
12           the trial; the amount offered in settlement; the extent of discovery completed and
             the stage of the proceedings; the experience and views of counsel; the presence of
13           a governmental participant; and the reaction of the class members to the proposed
             settlement.
14

15   Hanlon, 150 F.3d at 1026 (citing Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1375

16   (9th Cir. 1993)).
17
             The proposed settlement here provides an excellent resolution to this litigation, warranting
18
     preliminary approval and submission to the Class for its consideration. It would resolve this
19
     matter, providing an end to hard-fought litigation. The settlement follows a structure what has
20

21   been used in prior settlements approved by Washington Courts. See Supra, n.3.

22           Where, as in prior cases with approval of nearly identical settlements, a preliminary
23
     evaluation of the proposed settlement does not disclose grounds to doubt its fairness or other
24
     obvious deficiencies, such as unduly preferential treatment of class representatives or segments of
25
     the class, or excessive compensation for attorneys and appears to fall within the range of possible
26

27   approval, the Court should direct that notice be given to the class members of a formal fairness

28   hearing, and the terms of the settlement, and their rights to file a claim, opt-out, or object. Manual

     UNOPPOSED MOTION FOR PRELIMINARY                                                    Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 10                                   STEPHEN M. HANSEN, P.S.
                                                                                   1821 Dock Street, Suite 103
                                                                                   Tacoma Washington 98402
                                                                               (253) 302‐5955; (253) 301‐1147 Fax
             Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 11 of 19



 1   4th § 21.632. At that time, arguments and evidence may be presented in support of or in
 2
     opposition to the settlement, and the Court will have a full record to rule on the settlement.
 3
     Manual 4th §§ 21.632 & 21.633.
 4
            1.      The Settlement is the Product of Arm’s-Length Negotiations
 5

 6          The proposed settlement is the result of a mediation followed by several months of

 7   exchange of settlement papers between the attorneys who were well-familiar with the legal and
 8
     factual issues of the case due to their involvement in the litigation in this case, and with Plaintiffs’
 9
     Counsel prior similar litigation. Fees, costs, and any bonus for the Class Representative were
10
     discussed only after all other material terms were agreed.
11

12          Class Counsel and defense counsel have decades of combined experience in the litigation

13   and settlement of class actions (including multi-state class actions). In preparing the case for class
14
     certification, and prior to negotiating the settlement, Class Counsel conducted extensive work and
15
     completed discovery regarding the extent and value of the Class claims. Based upon their
16
     extensive work up of the case, Class Counsel support the Settlement as fair and reasonable and as
17

18   prompt possible monetary relief to the members of the Class.

19          Progressive has likewise consulted its counsel and wishes to resolve this total loss
20
     litigation and the resulting potential exposure in Washington State. After extensive discussions
21
     with Plaintiffs’ counsel it has produced the Class list upon which the settlement was based, and
22
     after extensive analysis of the facts and results in prior cases, and to avoid the risk and expense of
23

24   further litigation, without waiving its defenses, or agreeing that it has any liability, Progressive has

25   agreed to the proposed settlement.
26
            2.      The Settlement Provides Reasonable Relief to Class Members
27
            As with other recent total loss settlements (involving both the Mitchell “projected sold
28


     UNOPPOSED MOTION FOR PRELIMINARY                                                   Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 11                                  STEPHEN M. HANSEN, P.S.
                                                                                  1821 Dock Street, Suite 103
                                                                                  Tacoma Washington 98402
                                                                              (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 12 of 19



 1   adjustment” deduction and the related Audatex “typical negotiation adjustment”) negotiated by
 2
     Proposed Class Counsel, this is not a “one size fits all” settlement. The proposed settlement
 3
     provides for actual cash compensation to all eligible Class Members who submit a valid claim
 4
     form on a proportional basis, based upon each Class Member’s vehicle value and the average
 5

 6   percentage projected sold adjustment deduction to distribute settlement payments. As a result, the

 7   more valuable a class members’ vehicle, the higher the recovery. Given the relatively small size
 8
     of the claims at issue (settlement payments will be on average in the range of $500 per Class
 9
     Member)8 the settlement will provide reasonable and quick relief to members of the settlement
10
     class without requiring expensive and time-consuming individual proceedings, and without the
11

12   risk of proceeding forward with litigation. As in In Re Hyundai, there will be a “substantial cash

13   payment” (in Hyundai “ranging from $240 to $1420”, id. at 569) with the numbers in this case
14
     being substantially higher for those with more valuable vehicles.
15
             3.       The Settlement Treats All Class Members Consistently and Fairly
16
             As indicated above, all eligible Class Members who submit a valid claim form benefit
17

18   under the proposed settlement. No segment of the eligible Class is excluded or consigned to

19   inferior benefits. All eligible Class Members who submit a valid claim form will be compensated
20
     based on the same methodology. Because settlement benefits will be calculated based on a
21
     standardized methodology, all Class Members will receive the same value for the same magnitude
22
     of claim.
23

24           Under the settlement, and as disclosed in the notice, the Class representatives can seek an

25

26

27

28   8
       Based on the undersigned’s experience from prior settlements, the settlement payments to Class Members can
     typically range from a few hundred dollars to several thousand dollars.

     UNOPPOSED MOTION FOR PRELIMINARY                                                          Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 12                                         STEPHEN M. HANSEN, P.S.
                                                                                         1821 Dock Street, Suite 103
                                                                                         Tacoma Washington 98402
                                                                                     (253) 302‐5955; (253) 301‐1147 Fax
             Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 13 of 19



 1   award of up to $10,000.00 in recognition of their service on behalf of the Class. Unlike unnamed
 2
     Class Members, who are the passive beneficiaries of his efforts on their behalf, the representative
 3
     Plaintiffs exposed himself to investigation, were deposed, and assisted Class Counsel with
 4
     responses to Defendant’s discovery requests and have been actively involved in the litigation.
 5

 6   Incentive awards are routine and proper and promote the public policy of encouraging individuals

 7   to undertake the commitment and responsibility of representative lawsuits. Such awards can
 8
     normally range from several hundred to many thousands of dollars, and a request for $10,000.00 is
 9
     at the modest end of the spectrum. See, e.g., Williams Corp. v. Kaiser Sand & Gravel Co., No.
10
     C91 -4028 MHP, 1995 WL 1781676 (N.D. Cal. Sept. 19, 1995) (“finally, the court authorizes an
11

12   additional payment of $10,000.00 to . . . the Class Representative as compensation for its time and

13   effort expended in the case.”); In re Dun & Bradstreet Credit Servs. Customer Litig., 130 F.R.D.
14
     366, 376 (S.D. Ohio 1990) (incentive awards to compensate the class representatives for “time,
15
     risk and expenses” granted in amounts ranging from $35,000.00 to $55,000.00); Bogosian v. Gulf
16
     Oil Corp., 621 F. Supp. 27, 32 (E.D. Pa. 1985) (stating “the propriety of allowing the modest
17

18   compensation to class representatives seems obvious,” and awarding $20,000.00 to two named

19   class representatives). It is also similar to the amount approved in prior total loss settlements, e.g.
20
     Stier, supra (approving $10,000 incentive award), and similar awards in other insurance claims.
21
     E.g. Kogan v. Allstate Fire & Cas. Ins. Co., No 15-cv-05559-BHS (W.D. Wa. August 16, 2021)
22
     (awarding $10,000 to class representatives in diminished value case).
23

24          4.      There Has Been No Collusion

25          The settlement negotiations were conducted at arm’s-length through a mediator, with the
26
     exchange of several drafts of settlement papers, which in turn were based upon those used (and
27
     approved) in prior cases including Stier.
28


     UNOPPOSED MOTION FOR PRELIMINARY                                                   Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 13                                  STEPHEN M. HANSEN, P.S.
                                                                                  1821 Dock Street, Suite 103
                                                                                  Tacoma Washington 98402
                                                                              (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 14 of 19



 1           At the time of final settlement approval, Class Counsel will seek Court approval of their
 2
     request for an award of attorneys’ fees of up to 26% and reimbursement of costs. While the actual
 3
     application is not filed at this time, the likely fee request is disclosed in the notice (allowing any
 4
     objections to be raised) Plaintiff’s counsel note that the percentage request is in the typical 20-30%
 5

 6   “benchmark” fee applied under Washington Law. Hanlon, 150 F.3d at 1029; Vizcaino v.

 7   Microsoft Corp., 290 F.3d 1043, 1047-48, 1051, n.6 (9th Cir. 2002) (holding that under Mangold
 8
     v. Calif. Pub. Utils. Comm'n, 67 F.3d 1470, 1478 (9th Cir. 1995) court would apply Bowles v.
 9
     Dep't of Ret. Sys., 121 Wn.2d 52, 72, 847 P.2d 440 (1993), noting that 20-30% range was
10
     typical).9
11

12           Ninth Circuit jurisprudence permits the application of “common fund” principles where

13   (as in this case) the class of beneficiaries is identifiable, and the benefits can be traced in order to
14
     allocate the fees to the class. Glass v. UBS Financial Services, Inc., 2009 WL 1360920, 3 (9th
15
     Cir. 2009) (citing Petition of Hill, 775 F.2d 1037, 1041 (9th Cir.1985) and Alyeska Pipeline
16
     Service Co. v. Wilderness Society, 421 U.S. 240, 265 n. 39 (1975)). When viewed as a
17

18   percentage of the settlement value made available, the amount of Class Counsels’ fee request

19   allowed under the Settlement Agreement is within the traditional 20% to 30% range of attorneys’
20
     fees regularly approved in class actions. See, e.g., Awarding Attorney’s Fees and Managing Fee
21
     Litigation 68 (Federal Judicial Center 1994) (“most district courts select a percentage in the 20%
22

23

24

25
     9
      Plaintiff notes that the Settlement, as in In Re Hyundai, is not a “sweetheart deal” and “bears
26   none of the typical signs of collusion between class counsel and defendants, such as when class
27   counsel "receive a disproportionate distribution of the settlement," Bluetooth Headset, 654 F.3d
     at 947 (quoting Hanlon, 150 F.3d at 1021), the agreement contains a "clear sailing" provision for
28   attorney's fees "separate and apart from class funds," id., or unawarded fees revert to the
     defendants rather than to the class, id.” In Re Hyundai, 926 F.3d at 569.
     UNOPPOSED MOTION FOR PRELIMINARY                                                    Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 14                                   STEPHEN M. HANSEN, P.S.
                                                                                   1821 Dock Street, Suite 103
                                                                                   Tacoma Washington 98402
                                                                               (253) 302‐5955; (253) 301‐1147 Fax
             Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 15 of 19



 1   to 30% range, and the Ninth Circuit has indicated that 25% is the ‘benchmark award’”). This is
 2
     recognized in the Ninth Circuit in connection with common fund cases such as class actions.
 3
     “This circuit has established 25% of the common fund as a benchmark award for attorney fees.”
 4
     Hanlon., 150 F.3d at 1029 (citing Six (6) Mexican Workers v. Arizona Citrus Growers, 904 F.2d
 5

 6   1301, 1311 (9th Cir.1990)). The amount requested in this Settlement fits squarely within this

 7   range. The Court need not decide fees at this time, and the foregoing is provided only to show
 8
     that the fee that can be requested falls within the range of reasonableness, which is all that is
 9
     required for preliminary approval.
10
                VIII. THE PROPOSED NOTICE PLAN SATISFIES DUE PROCESS
11

12          Pursuant to FRCP 23(c)(2)(B),

13          B) For (b)(3) Classes. For any class certified under Rule 23(b)(3), the court must
            direct to class members the best notice that is practicable under the circumstances,
14
            including individual notice to all members who can be identified through
15          reasonable effort. The notice must clearly and concisely state in plain, easily
            understood language:
16
            (i) the nature of the action;
17

18          (ii) the definition of the class certified;

19          (iii) the class claims, issues, or defenses;
20
            (iv) that a class member may enter an appearance through an attorney if the
21          member so desires;

22          (v) that the court will exclude from the class any member who requests exclusion;
23
            (vi) the time and manner for requesting exclusion; and
24
            (vii) the binding effect of a class judgment on members under Rule 23(c)(3).
25
            It is well settled that in order to protect the rights of absent class members, the Court must
26

27   provide the best notice practicable to class members of a potential class action settlement. See

28   Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 811-12, 70 S. Ct. 652, 94 L. Ed. 865 (1985);

     UNOPPOSED MOTION FOR PRELIMINARY                                                  Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 15                                  STEPHEN M. HANSEN, P.S.
                                                                                 1821 Dock Street, Suite 103
                                                                                 Tacoma Washington 98402
                                                                             (253) 302‐5955; (253) 301‐1147 Fax
             Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 16 of 19



 1   Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 174-175, 94 S. Ct. 2140, 40 L. Ed.2d 732 (1974);
 2
     Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652, 94 L. Ed.2d
 3
     865 (1950). “Rule 23 . . . requires that individual notice in [opt-out] actions be given to all class
 4
     members ‘who can be identified through reasonable efforts’ with others given the ‘best notice
 5

 6   practicable under the circumstances’ . . . Due process does not require actual notice to parties

 7   who cannot reasonably be identified.” Eisen, 417 U.S. at 175-76.
 8
            Here, the notice (Dkt#65-2) to be attached to the Preliminary Approval Order satisfies
 9
     these criteria. Copies of the Settlement Agreement, which is lengthy and cannot practicably be
10
     incorporated into the published form of notice without causing confusion, will be available on
11

12   the website and upon request by Class Members, as Manual § 21.311 recommends. The notice

13   also includes understandable information on the claims asserted by Plaintiff in this action, as
14
     well as the preliminary certification of this Class for settlement purposes only. As the Manual
15
     concludes:
16
            Even though a settlement is proposed, the original claims, relief sought, the
17
            defenses should be outlined; such information is necessary for Class members to
18          make an informed decision. The notice should describe clearly the options open to
            the class members and the deadlines for taking action. Id. at § 21.312.
19
            The proposed form of Individual Notice satisfies all these standards and should be
20

21   approved. The roughly 45-day opt-out period (the exact period being determined by the date set

22   for final approval, on or around seventeen weeks after preliminary approval is granted) is
23
     sufficient to allow all Class Members to review the settlement materials and reach a timely
24
     decision to remain within the Class or opt-out, and is longer than the 30-40 day period to opt-out
25
     which is commonly provided for and approved in consumer class action cases.
26

27          The last step in the settlement approval process is a final fairness hearing at which the

28   Court may hear all evidence and argument necessary to make its settlement evaluation.

     UNOPPOSED MOTION FOR PRELIMINARY                                                   Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 16                                  STEPHEN M. HANSEN, P.S.
                                                                                  1821 Dock Street, Suite 103
                                                                                  Tacoma Washington 98402
                                                                              (253) 302‐5955; (253) 301‐1147 Fax
                Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 17 of 19



 1   Proponents of the Settlement may explain and describe the terms and conditions of the
 2
     Settlement and offer argument in support of final approval; in addition, Class Members, or their
 3
     counsel, may be heard in support of or in opposition to the Settlement Agreement. The Court
 4
     will determine at the hearing whether the Settlement is entitled to final approval and final order
 5

 6   and judgment under FRCP 23(e) may thereupon be entered.

 7          The proposed hearing date allows sufficient time for opt-outs (if any) to be tabulated and
 8
     for any response (if any objections are filed) to be prepared and filed with this Court yet allows
 9
     the Settlement (if approved) to be finalized as soon as possible, while continuing to allow Class
10
     Members to submit claims until about 45 days after final approval would be granted. This will
11

12   allow Class Members to receive the benefits of the Settlement as soon as possible, while

13   allowing a longer claims period.
14
                                            IX. CONCLUSION
15
            For the foregoing reasons, Plaintiffs respectfully requests that the Court
16
     GRANT preliminary approval of the proposed Settlement, in the form of Order attached hereto,
17

18   preliminarily certify the proposed Settlement Class, order that notice be provided to Settlement

19   Class members, and schedule the fairness hearing on final settlement approval as the Court’s
20
     calendar permits on or after seventeen (17) weeks after the date when preliminary approval is
21
     granted.
22
            RESPECTFULLY SUBMITTED this 7th day of September 2021.
23

24                                         The Law Offices of STEPHEN M. HANSEN, P.S.

25
                                           __________________________________________
26
                                           STEPHEN M. HANSEN, WSBA # 15642
27
                                           Scott P. Nealey (admitted pro hac vice)
28                                         Law Office of Scott P. Nealey

     UNOPPOSED MOTION FOR PRELIMINARY                                                 Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 17                                STEPHEN M. HANSEN, P.S.
                                                                                1821 Dock Street, Suite 103
                                                                                Tacoma Washington 98402
                                                                            (253) 302‐5955; (253) 301‐1147 Fax
            Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 18 of 19



 1                                  315 Montgomery Street, 10th Floor,
                                    San Francisco, CA 94104
 2
                                    snealey@nealeylaw.com
 3
                                    Attorneys for Plaintiffs
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     UNOPPOSED MOTION FOR PRELIMINARY                                       Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 18                      STEPHEN M. HANSEN, P.S.
                                                                      1821 Dock Street, Suite 103
                                                                      Tacoma Washington 98402
                                                                  (253) 302‐5955; (253) 301‐1147 Fax
              Case 2:20-cv-00118-BJR Document 65 Filed 09/07/21 Page 19 of 19



 1                                    CERTIFICATE OF SERVICE
 2
              The undersigned certifies, under penalty of perjury under the laws of the State of
 3
     Washington, that on the 7th day of September, 2021, I [ X ] e-mailed [ ] mailed via regular U.S.
 4
     mail [   ] faxed [   ] delivered by legal messenger a true and correct copy of this document to
 5

 6   counsel of record.

 7            DATED: September 7, 2021.
 8
                                                    _________________________________________
 9                                                  SARA B. WALKER, Legal Assistant

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     UNOPPOSED MOTION FOR PRELIMINARY                                                 Law Offices of
     APPROVAL OF CLASS ACTION SETTLEMENT - 19                                STEPHEN M. HANSEN, P.S.
                                                                                1821 Dock Street, Suite 103
                                                                                Tacoma Washington 98402
                                                                            (253) 302‐5955; (253) 301‐1147 Fax
